DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 7 and 8, claim 7 recites the limitations of "every 1/2 cycle" and “the injection cycle” in line 3-4 and claim 8 recites the limitations of "every 1 cycle" and “the injection cycle” in line 3-4.  There is an insufficient antecedent basis for these limitations in the claims 7-8.
In re claims 7 and 8, claims 7 and 8 depend on claim 1, and recites the limitations of "every 1/2 cycle" and “the injection cycle” in line 3-4 and claim 8 recites the limitations of "every 1 cycle" and “the injection cycle” in line 3-4. However, neither claim 1, nor claims 7-8 particularly point out and distinctly claim what the applicant considers to be an injection cycle. This being the case, claims 7 and 8 are considered to be indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.

Allowable Subject Matter
Claims 1-6 and 9 are allowed.
Claims 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to show or reasonably teach in combination a fuel injection control device having the recited elements, including:
a first cylinder designation switch configured to designate one of the plurality of energization instruction signals, which correspond to the plurality of fuel injection valves respectively, to designate a valve closing detection cylinder; 
a valve closing detection unit configured to monitor a plurality of downstream voltages of the fuel injection valve to detect occurrence of an inflection point in change of the plurality of downstream voltages and to detect valve closing; 
a second cylinder designation switch configured to designate one of the plurality of downstream voltages, which correspond to the plurality of fuel injection valves respectively, and to designate the valve closing detection cylinder; 
a stage number designation unit configured to designate a valve closing detection stage number to a plurality of injections of the valve closing detection cylinder; 
a valve closing time measuring unit configured to measure a valve closing time, which is from a switching timing at which the energization instruction signal is switched from ON to OFF to a valve closing detection timing at which the valve closing detection unit detects the valve closing, for injection of the valve closing detection stage number among the plurality of injections of the valve closing detection cylinder; and 
a valve closing time learning unit configured to learn the valve closing time measured by the valve closing time measuring unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747